 1   WRIGHT, FINLAY & ZAK, LLP
     Matthew S. Carter, Esq.
 2   Nevada Bar No. 9524
 3   Lindsay D. Robbins, Esq.
     Nevada Bar No. 13474
 4   7785 W. Sahara Ave., Suite 200
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
 6   lrobbins@wrightlegal.net
     Attorney for Plaintiff HSBC Bank USA, National Association, as Trustee for GSAA Home Equity
 7   Trust 2005-6, Asset-Backed Certificates Series 2005-6
 8                               UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10
11   HSBC BANK USA, NATIONAL                           Case No.: 2:19-cv-00228-APG-NJK
     ASSOCIATION, AS TRUSTEE FOR GSAA
12   HOME EQUITY TRUST 2005-6, ASSET-                  STIPULATION AND ORDER TO
     BACKED CERTIFICATES SERIES 2005-6,                EXTEND TIME TO RESPOND TO
13                                                     DEFENDANTS’ MOTION TO STAY
14                        Plaintiff,                   [ECF No. 29]
            vs.
15                                                     [First Request]
     FIDELITY NATIONAL TITLE INSURANCE
16   COMPANY and CHICAGO TITLE
     INSURANCE COMPANY,
17
18                       Defendant.

19
20          Plaintiff HSBC Bank USA, National Association, as Trustee for GSAA Home Equity

21   Trust 2005-6, Asset-Backed Certificates Series 2005-6 (hereinafter “HSBC Bank”) and
22
     Defendants Fidelity National Title Insurance Company (“Fidelity”) and Chicago Title Insurance
23
     Company (“Chicago Title”) (collectively “Defendants”) (HSBC Bank and Defendants are
24
     collectively, the “Parties”), by and through their counsel of record, hereby agree and stipulate as
25
26   follows.

27          1. On November 18, 2019, Defendants filed a Motion to Stay [ECF No. 29];
28
            2. HSBC Bank’s response to Defendants’ Motion to Stay is due December 2, 2019;



                                                Page 1 of 2
            3. HSBC Bank’s counsel is requesting an additional eleven (11) days to file its response
 1
 2             to Defendants’ Motion to Stay, and thus requests up to December 13, 2019, to file its

 3             Opposition;
 4
            4. This extension is requested to allow Counsel for HSBC Bank additional time to
 5
               review and respond to the points and authorities cited to in Defendants’ Motion to
 6
 7             Stay.

 8          5. Counsel for Defendants does not oppose the extension;
 9          6. This is the first request for an extension which is made in good faith and not for
10
               purposes of delay.
11
            IT IS SO STIPULATED.
12
13   DATED this 26th day of November, 2019.           DATED this 26th day of November, 2019.
14
     WRIGHT, FINLAY & ZAK, LLP                        EARLY SULLIVAN WRIGHT GIZER &
15                                                    MCRAE LLP
16                                                    /s/ Kevin S. Sinclair
     /s/ Lindsay D. Robbins_______                    Kevin S. Sinclair, Esq.
17
     Lindsay D. Robbins, Esq.                         Nevada Bar No. 12277
18   Nevada Bar No. 13474                             Sophia S. Lau, Esq.,
     7785 W. Sahara Ave., Suite 200                   Nevada Bar No. 13365
19   Las Vegas, NV 89117                              8716 Spanish Ridge Avenue, Suite 105
     Attorney for Plaintiff, HSBC Bank USA,           Las Vegas, Nevada 89148
20
     National Association, as Trustee for GSAA        Attorneys for Specially Appearing Defendant
21   Home Equity Trust 2005-6, Asset-Backed           Fidelity National Title Insurance Company and
     Certificates Series 2005-6                       Defendant Chicago Title Insurance Company
22
23
24          IT IS SO ORDERED.
25
            DATED ____________________, 2019
26
27                                                ____________________________
                                                  UNITED STATES MAGISTRATE JUDGE
                                                  UNITED STATES DISTRICT JUDGE
28                                                Dated: November 26, 2019.



                                                 Page 2 of 2
